Citation Nr: 0009729	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right fifth finger. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from January 1975 to November 
1978.  In a September 1996 rating action the Department of 
Veterans Affairs (VA) Regional Office Cleveland, Ohio denied 
entitlement to service connection for residuals of a right 
knee injury.  Service connection was granted for residuals of 
a fracture of the proximal phalanx of the right fifth finger, 
rated noncompensable.  The veteran appealed from the denial 
of service connection and from the evaluation assigned for 
the right fifth finger disability.  In June 1998 the veteran 
participated in a video conference hearing with a member of 
the Board of Veterans' Appeals (Board).  In March 1999 the 
Board remanded the case to the regional office for further 
action.  In an October 1999 rating action the regional office 
granted service connection for residuals of a right knee 
injury.  Thus, that matter is no longer in an appellate 
status.  The regional office confirmed and continued the 
noncompensable evaluation for the right fifth finger 
disability.  That issue is again before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran currently complains of some aching pain and 
occasional stiffness of the right fifth finger when he makes 
a fist.  There is some limitation of motion of the finger.  

3.  Ankylosis of the finger is not present.  There is no 
arthritis involving the finger.




CONCLUSION OF LAW

A compensable evaluation for residuals of a fracture of the 
veteran's right fifth finger is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 5227 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed to the extent possible.  
In this regard, pursuant to the Board remand, the regional 
office obtained a VA outpatient treatment record dated in 
December 1996 and also provided the veteran a VA orthopedic 
examination in August 1999.  In April 1999 the regional 
office asked the veteran to provide the names, addresses and 
approximate dates of treatment for all health care providers 
who had treated him for his right knee condition or right 
ring finger condition.  The veteran did not respond to the 
request.  

In January 2000 the veteran's representative maintained that 
the August 1999 VA examination was inadequate and did not 
reflect the true degree of disability resulting from the 
veteran's right fifth finger fracture residuals.  The 
representative has requested that the veteran be provided a 
neurological examination.  However, the Board has reviewed 
the report of the August 1999 VA examination and finds that 
it is set forth in considerable detail without any errors or 
irregularities that would warrant a conclusion that it was 
inadequate for its stated purpose.  The Board considers the 
medical evidence of record adequate to evaluate the current 
degree of severity of the veteran's right fifth finger 
fracture residuals and a further examination of the veteran 
is not considered to be warranted.

The veteran's service medical records reflect that he was 
seen in July 1977 with a complaint of his right hand being 
swollen and painful.  X-ray studies showed a fracture of the 
right fifth digit.  A splint was applied.  

During the course of the June 1998 hearing, the veteran 
related that he was taking pain pills for his right fifth 
finger condition.  The motion of his finger was not full and 
that on occasion he had to manually open his hand.  On 
occasion the pain went through his hand and into his elbow.  
He was weaker in his right hand.  

When the veteran was examined by the VA in August 1999 he 
reported that during service he had sustained a fracture of 
the fifth finger that was splinted.  No surgery had been done 
since that time.  The veteran reported some aching pain and 
occasional stiffness in the finger when he made a fist.  Due 
to a rotational problem the fifth finger got in the way and 
underneath the fourth finger but otherwise, with heavy use, 
he had some aching and pain with the finger.  There was no 
brace and no medicines were currently needed.  He was working 
in construction at the current time.  There were no specific 
flare-ups noted.  Examination of the right fifth finger did 
not reveal any obvious deformity.  When he made a fist his 
fifth finger got underneath the fourth finger and was 
somewhat in the way when he made a complete fist.  He could 
not achieve normal flexion and extension of the proximal 
middle phalangeal and proximal interphalangeal joint through 
the fifth finger.  He had a normal grip in grasping.  There 
was normal dexterity of the hand.  An X-ray study of the 
right hand showed no significant bone or joint abnormality.  
The diagnosis was residuals of a fracture of the right fifth 
finger.  

Favorable or unfavorable ankylosis of the little finger of 
either hand warrants a noncompensable evaluation.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of Diagnostic Code 5156.  38 C.F.R. Part 4, 
Code 5227.  

A 10 percent evaluation for amputation of the little finger 
of the major or minor upper extremity is warranted if the 
point of amputation is at the proximal interphalangeal joint 
or proximal thereto, without metacarpal resection.  38 C.F.R. 
Part 4, Code 5156.  

The Board notes that in the case of Fenderson v. West, 12 
Vet. App. 119, (1999), the U.S. Court of Appeals for Veterans 
Claims indicated that there was a distinction between a 
veteran's initial dissatisfaction with the initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  
The Court noted that the distinction might be important in 
terms of, among other things, determining the evidence that 
could be used to decide whether the original rating on appeal 
was erroneous.  The Court indicated that the rule from 
Francisco v. Brown, 7 Vet.App. 55, 58, (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), was not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  The Court indicated that, at the time 
of an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.

In this case, when the veteran was recently examined by the 
VA, he complained of some aching pain and occasional 
stiffness involving his right fifth finger when he made a 
fist.  However, there had been no surgery for the finger and 
no medicine was currently needed.  The examination reflected 
that there was some restriction of motion of the finger; 
however, ankylosis was not present.  Grip and grasping of the 
right hand was normal and he had normal dexterity of the 
hand.  An X-ray study of the hand did not reflect any 
arthritis or other deformity of the right fifth finger.  
Accordingly, under the circumstances, it follows that 
entitlement to a compensable evaluation for the veteran's 
right fifth finger disability would not be warranted under 
the applicable provisions of the rating schedule.  The 
medical evidence of record indicates that the condition has 
not changed significantly since the initial rating and thus 
possible staging of the ratings under Fenderson is not for 
consideration.

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  The VA examination in 
August 1999 did reflect a complaint of aching pain involving 
the veteran's right fifth finger and this complaint has been 
considered by the Board in determining the degree of severity 
of the right fifth finger disability.  However, as noted 
previously, a noncompensable evaluation is provided under 
Diagnostic Code 5227 even when there is ankylosis of the 
fifth finger.  The VA examination reflected that the veteran 
was functioning and working in construction and no specific 
flare-ups of the finger were noted.  He had a normal grip and 
grasping of the right hand and normal dexterity of the hand.  
The VA examination did not indicate any functional loss due 
to weakness, fatigability or incoordination.  Accordingly, 
for the reasons already discussed, the Board does not find 
the current manifestations of the veteran's right fifth 
finger disability to be of such nature and extent so as to 
warrant a compensable evaluation for that condition.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right fifth finger is not 
established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

